DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
In view of Applicant’s argument, see Remarks Pages 8-9, disclosing “claim 1 recites a magnetic receiver having a first titled coil deployed proximate the wellbore casing”.  Zhdanov teaches a magnetic receiver having a first tilted coil deployed proximate the wellbore casing in Para [0008]. Zhdanov discloses galvanic transmitters are located in the borehole for generation of a signal which are incased within the borehole as shown in Fig. 1A and further in Fig. 3.  Zhdanov additionally discloses in Claim 1 the “generated electromagnetic field propagates through geological formations penetrated by the borehole and ahead of the device in a wellbore“.  It is well known in the art a wellbore is interpreted as the hole including a casing between the opening and the rock or earth walls on the outside.  Therefore Zhdanov discloses a magnetic receiver having a first titled coil deployed proximate the wellbore casing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 20050179437), hereinafter ‘Hayman’, and further in view of Zhdanov (US 20120026314), hereinafter ‘Zhdanov’.

Regarding Claims 1 and 19, Hayman teaches an electromagnetic reservoir monitor comprising: a first source electrode (Fig. 9A, electrode 2 generates field; Para [0013]) and a first return electrode (Fig. 9A, 3; Para [0014, 0064] return electrode 3), wherein a current flowing from the first source electrode, through a formation, to the first return electrode (Para [0014, 0064] current injected from the source electrode 2 passes through the formation 8; shown by arrows in Fig. 9a) is altered by a first fluid reservoir of the formation (Fig. 9a, altered by layer 6; Para [0014, 0064] when mud or a mud cake layer 6 lies under one or both current electrodes 2, 3, when there is significant standoff, part of the current, called leakage current, will leak by capacitive coupling from the source electrode 2 to the return electrode 3).
and as to Claim 19 a storage medium operable to store instructions to determine at least one property of the fluid reservoir; and a processor operable to execute the instructions to determine the at least one property of the fluid reservoir based on the secondary magnetic field..
However Zhdanov teaches a galvanic transmitter deployed proximate a wellbore casing (Para [0008] galvanic electromagnetic field transmitters located in the borehole; Zhdanov discloses galvanic transmitters are located in the borehole for generation of a signal which are incased within the borehole as shown in Fig. 1A and further in Fig. 3.  Zhdanov additionally discloses in Claim 1 the “generated electromagnetic field propagates through geological formations penetrated by the borehole and ahead of the device in a wellbore“.  It is well known in the art a wellbore is interpreted as the hole including a casing between the opening and the rock or earth walls on the outside) and wherein an altered component of the current induces a first secondary magnetic field; and a magnetic receiver having a first tilted coil deployed proximate the wellbore (Para [0024] three mutually orthogonal transmitter coils 1 and one or more similar sets of receiver coils 2; located proximate borehole; Fig. 1A, receivers 2 along borehole), the first tilted coil having a first orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore, and the first tilted coil operable to detect a component of the first secondary magnetic field, wherein the secondary magnetic field is indicative of at least one property of the fluid reservoir (Para [0026] The receivers 2 may receive an electromagnetic field that has been scattered by the geological formation. The central processing unit 9 of FIG. 1 may then collect the recorded amplitudes and/or phases of the electromagnetic field that has been scattered by the geological formation, such as properties of the geologic formation, such as conductivity or resistivity distribution and may operate the migration imaging system) and as to Claim 19 a storage medium operable to store instructions to determine at least one property of the fluid reservoir (Para [0065, 0029-0033] processing unit and memory storage devices); and a processor operable to execute the instructions to determine the at least one property of the fluid reservoir based on the secondary magnetic field (Para [0029-0033] processing unit produces calculations based on sensed and examined geologic formation) for the benefit of producing a numerical reconstruction of directional images and look-ahead images of the conductivity distribution around the borehole and/or ahead of the device located within the borehole.  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a galvanic transmitter deployed proximate a well-known wellbore casing and wherein an altered component of the current induces a first secondary magnetic field; and a magnetic receiver having a first tilted coil deployed proximate a well-known wellbore casing, the first tilted coil having a first orientation relative to a cross sectional plane normal to a longitudinal axis of a well-known wellbore casing, and the first tilted coil operable to detect a component of the first secondary magnetic field, wherein the secondary magnetic field is indicative of at least one property of the fluid reservoir using a well-known well bore casing for the benefit of producing a numerical reconstruction of directional images and look-ahead images of the conductivity distribution around the borehole and/or ahead of the device located within the borehole as taught by Zhdanov in Para [0024, 0026] and Fig. 1A.

Regarding Claims 2 and 20, Zhdanov further teaches wherein the at least one property of the first fluid reservoir comprises a resistivity of the first fluid reservoir, a conductivity of the first fluid 

Regarding Claim 3, Hayman in view of Zhdanov further teaches wherein the galvanic transmitter operates within a range of approximately 1kHz to 50kHz (Hayman Abstract current having a frequency below about 100 kHz; Para [0059] inject below 100kHz frequency).

Regarding Claim 4, Hayman further teaches wherein the first source electrode and the first return electrode reside in a first source region and a first return region, respectively, and wherein the first source region and the first return region are separated by a gap region to prevent the current from shorting (Fig. 9A, electrode 2 and 3 separated by gap).

Regarding Claims 5 and 6, Hayman in view of Zhdanov further teaches wherein the magnetic receiver comprises a second tilted coil deployed proximate the wellbore casing, the second tilted coil having a second orientation relative to the cross sectional plane (Zhdanov teaches plurality of receiver coils Para [0024] multiple receiver sets; Clm 9 discloses receivers at various positions).

Regarding Claim 7, Hayman in view of Zhdanov further teaches wherein the first source electrode and the first return electrode are positioned at different azimuths around a perimeter of the wellbore casing (Zhdanov Para [0024] Fig. 1A, transmitter with mutually orthogonal coils).

Regarding Claim 8, Hayman in view of Zhdanov further teaches wherein the galvanic transmitter further comprises: a second source electrode and a second return electrode 

Regarding Claim 9, Hayman in view of Zhdanov further teaches wherein the first source electrode and the second source electrode alternatively transmit the current and the second current across the formation to the first return electrode and the second return electrode, respectively (Zhdanov Para [0024] Fig. 1A, transmitter with mutually orthogonal coils).

Regarding Claims 12 and 13, Hayman teaches a method to monitor a downhole reservoir (Abstract), comprising: deploying a first source electrode (para [0064] source electrode 2) on a well-logging tool (Fig. 9a, 1); deploying a first return electrode (Para [0064] return electrode 3).
Hayman fails to disclose of a galvanic transmitter on a wellbore casing of the galvanic transmitter on the wellbore casing; deploying a first tilted coil of a magnetic receiver on the wellbore casing, the first tilted coil being having a first orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore casing; applying a voltage to the first source and return electrodes to generate a current, the current being transmitted from the first source electrode, through a formation, to the first return electrode, wherein the current is altered by a water flood region of the formation, and wherein an altered component of the current induces 
However Zhdanov teaches a galvanic transmitter in a wellbore (Para [0008] galvanic electromagnetic field transmitters located in the borehole; Zhdanov discloses galvanic transmitters are located in the borehole for generation of a signal which are incased within the borehole as shown in Fig. 1A and further in Fig. 3.  Zhdanov additionally discloses in Claim 1 the “generated electromagnetic field propagates through geological formations penetrated by the borehole and ahead of the device in a wellbore“.  It is well known in the art a wellbore is interpreted as the hole including a casing between the opening and the rock or earth walls on the outside); deploying a first tilted coil of a magnetic receiver on the wellbore (Para [0024] three mutually orthogonal transmitter coils 1 and one or more similar sets of receiver coils 2; located proximate borehole; Fig. 1A, receivers 2 along borehole), the first tilted coil being having a first orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore; applying a voltage to the first source and return electrodes to generate a current, the current being transmitted from the first source electrode, through a formation, to the first return electrode, wherein the current is altered by a water flood region of the formation, and wherein an altered component of the current induces a secondary magnetic field; and measuring a first component of the secondary magnetic field detected by the first tilted coil (Para [0020, 0024-0026] The receivers 2 may receive an electromagnetic field that has been scattered by the geological formation. The central processing unit 9 of FIG. 1 may then collect the recorded amplitudes and/or phases of the electromagnetic field that has been scattered by the geological formation 8, such as properties of the geologic formation, such as conductivity or resistivity distribution and may operate the migration imaging system; transmitters may generate a frequency domain or time domain electromagnetic field which propagates through a geological formation, including water reservoirs; Para [0011-0013] generate electric field in mud) in a well-known wellbore casing. 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a galvanic transmitter on a wellbore casing of the galvanic transmitter on the wellbore casing; deploying a first tilted coil of a magnetic receiver on the wellbore casing, the first tilted coil being having a first orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore casing; applying a voltage to the first source 

Regarding Claim 14, Zhdanov further teaches wherein determining the one or more properties of the water flood region comprises determining at least one of a resistivity of the water flood region, a conductivity of the water flood region, dimensions of the water flood region, and a distance from the water flood region to the first tilted coil based on the secondary magnetic field (Para [0026] The desired properties of the geologic formation, such as conductivity or resistivity distribution).

Regarding Claim 15, Hayman in view of Zhdanov further teaches deploying a second tilted coil of the magnetic receiver on the casing, the second tilted coil having a second orientation relative to the cross sectional plane; and measuring a second component of the secondary magnetic field detected by the tilted coil (Zhdanov teaches plurality of receiver coils Para [0024] multiple receiver sets; Clm 9 discloses receivers at various positions).

Regarding Claim 18, Hayman in view of Zhdanov further teaches deploying a second source electrode of the galvanic transmitter on the casing; deploying a second return electrode of the galvanic transmitter on the casing; applying a second voltage to the second source and return electrodes to generate a second current, wherein the second current is transmitted from the second source electrode, through the formation, to the second return electrode, wherein 
measuring a first component of the second secondary magnetic field detected by a second tilted coil. (Zhdanov in Para [0024, 0026], Fig. 1a receivers may receive the electromagnetic field, initially generated by the source electrodes, that has been scattered by the geological formation).

Claims 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 20050179437), hereinafter ‘Hayman’, in view of Zhdanov (US 20120026314), hereinafter ‘Zhdanov’, and further in view of Donderici et al. (US 20170090060) hereinafter ‘Donderici’.

Regarding Claim 10, Hayman in view of Zhdanov fail to explicitly disclose wherein the galvanic transmitter further comprises a focusing electrode operable to facilitate the current to penetrate the formation.
However Donderici teaches a fluid sensing component comprising a focusing electrode (Fig. 2, 202B) wherein current limited signal at the focusing electrode forces inject current (Para [0016, 0021]) for the benefit of traversing the surrounding environment, including cement and oil-based mud, to reach at least the return electrode (Para [0021]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a focusing electrode operable to facilitate the current to penetrate the formation for the benefit of traversing the surrounding environment, including cement and oil-based mud, to reach at least the return electrode as taught by Donderici in (Para [0021]).

Regarding Claim 11, Hayman in view of Zhdanov fail to explicitly disclose a first gap region separating the first source electrode and the focusing electrode; and a second gap region separating the first return electrode and the focusing electrode, wherein the first source electrode and the first return electrode reside in a first source region and a first return region, respectively.
However Donderici teaches a first gap region separating the first source electrode and the focusing electrode; and a second gap region separating the first return electrode and the focusing electrode, wherein the first source electrode and the first return electrode reside in a first source region and a first return region (Fig. 2, 202A, 202B, 202C spaced by gaps), respectively for the benefit of controlling and consider the propagation distance of injection current (Para [0027]). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a first gap region separating the first source electrode and the focusing electrode; and a second gap region separating the first return electrode and the focusing electrode, wherein the first source electrode and the first return electrode reside in a first source region and a first return region, respectively for the benefit of controlling and consider the propagation distance of injection current (Para [0027]) as taught by Donderici.

Regarding Claim 16, Hayman in view of Zhdanov fail to explicitly disclose deploying a focusing electrode operable to facilitate the current to penetrate the formation.
However Donderici teaches a fluid sensing component comprising a focusing electrode (Fig. 2, 202B) wherein current limited signal at the focusing electrode forces inject current (Para [0016, 0021]) for the benefit of traversing the surrounding environment, including cement and oil-based mud, to reach at least the return electrode (Para [0021]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a focusing electrode operable to facilitate the current to 

Regarding Claim 17, Donderici further discloses adjusting a voltage difference between the focus electrode and the source electrode to augment a penetration level of the current (Para [0033] the variable signal generator is a voltage-controlled oscillator (VCO) 432, a variable signal generator to provide excitation to one or more of electrodes 202A-C).

Conclusion
Per the discussion as disclosed in the previous interview, of October 28, 2021, Applicant is encouraged to further consider subject matter discussed to overcome the current reference of record.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868